—In a proceeding pursuant to Family Court Act article 4, the father appeals, as limited by his brief, from so much of an order of the Family Court, Westchester County (Shapiro, J.), dated August 26, 1996, as granted the mother’s motion for attorney’s fees in the sum of $2,852, and imposed sanctions in the sum of $10,000.
Ordered that the order is modified, on the law, by deleting the provision thereof which imposed sanctions in the amount of $10,000 and substituting therefor a provision imposing sanctions in the amount of $5,000; as so modified, the order is affirmed insofar as appealed from, with costs to the mother.
The court did not improvidently exercise its discretion in concluding that the husband’s conduct was frivolous within the meaning of 22 NYCRR 130-1.2 and awarding the mother attorney’s fees and imposing sanctions (see, Matter of Gordon v Marrone, 202 AD2d 104; Carchi v Carchi, 203 AD2d 505). However, we find that a sanction in the amount of $5,000 is appropriate for the conduct at issue.
The father’s remaining contentions lack merit. Ritter, J. P., Sullivan, Goldstein and Lemer, JJ., concur.